Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 1 of 12 PageID 1




                 UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION
                     Case No.:

UNITED STATES OF AMERICA f/u/b/o                 )
AMERICAN ELECTRIC COMPANY, LLC                   )
                                                 )
            Plaintiff,                           )
                                                 )
v.                                               )
                                                 )
TRAVELERS CASUALTY & SURETY CO.,                 )
a foreign corporation;                           )
                                                 )
ZURICH AMERICAN INSURANCE CO.;                   )
a foreign corporation; and                       )
                                                 )
FIDELITY AND DEPOSIT COMPANY                     )
OF MARYLAND,                                     )
a foreign corporation,                           )
                                                 )
            Defendants.                          )
                                                 )

                  FEDERAL MILLER ACT COMPLAINT

      Plaintiff, UNITED STATES f/u/b/o AMERICAN ELECTRIC COMPANY,

LLC (“AEC”), by and through its undersigned attorneys, files this Federal

Miller Act Complaint against Defendants, TRAVELERS CASUALTY &

SURETY CO. (“Travelers”), ZURICH AMERICAN INSURANCE COMPANY

(“Zurich”), and FIDELITY AND DEPOSIT COMPANY OF MARYLAND

(“Fidelity”) (collectively referred to herein as the “Sureties”), and in support

thereof alleges as follows:
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 2 of 12 PageID 2




            I.    PARTIES, JURISDICTION, AND VENUE

      1.    Plaintiff AEC is, and at all times relevant hereto was, a Hawaii

limited liability company authorized to do and doing business in the state of

Hawaii with its headquarters and principal place of business in Mililani,

Hawaii.

      2.    Upon information and belief, Travelers is, and at all times relevant

hereto was, a Connecticut corporation, with its principal place of business and

headquarters in Hartford, Connecticut. Travelers is a commercial surety

company that issues, among other things, payment and performance bonds on

private and public construction projects.

      3.    Upon information and belief, Zurich is, and at all times relevant

hereto was, an Illinois corporation, with its principal place of business and

headquarters in Schaumberg, Illinois. Zurich is a commercial surety company

that issues, among other things, payment and performance bonds on private

and public construction projects.

      4.    Upon information and belief, Fidelity is, and at all times relevant

hereto was, an Illinois corporation, with its principal place of business and

headquarters in Schaumberg, Illinois. Fidelity is a commercial surety company

that issues, among other things, payment and performance bonds on private

and public construction projects authorized to do business in the State of

                                    Page 2 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 3 of 12 PageID 3




Florida.

      5.    Subject matter jurisdiction of this action is founded on the federal

Miller Act, sections 3131 to 3134 of Title 40 of the United States Code

Annotated (40 U.S.C.A §§ 3131 to 3134).

      6.    Venue is proper in this Court as the underlying subcontract no.

6602073-0014-K (the “Subcontract”) between AEC and The Haskell Company

(“Haskell”), Attachment A, Section 17(f), designates that any action “shall

proceed in either The (sic) Federal District Court for the Middle District of

Florida Jacksonville Division or the Fourth Judicial Circuit in and for Duval

County.” Because a Miller Act claim is properly before federal courts, the

Federal District Court for the Middle District of Florida, Jacksonville Division

is the proper venue per the Subcontract. A true and correct copy of the

Subcontract is attached hereto as Exhibit A.

      7.    Pursuant to the requirements of the Subcontract, personal

jurisdiction is proper in this Court under the Miller Act. This Court has held

that personal jurisdiction may be established pursuant to a statute authorizing

nationwide service of process. Specifically, when:

      a federal statute provides for nationwide service of process, the

      service of process is sufficient to establish jurisdiction over the

      defendant, so long as jurisdiction is consistent with due process.

                                  Page 3 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 4 of 12 PageID 4




      Because the sovereign exercising its judicial power in this case is

      the United States, [the] plaintiff need not demonstrate the

      minimum contacts with the forum state [as] required by

      International Shoe [Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154,

      90 L. Ed. 95 (1945)].

U.S. For Use & Benefit of Expedia, Inc. v. Altex Enterprises, Inc., 734 F. Supp.

972, 973 (M.D. Fla. 1990) (citation omitted) (emphasis added). Furthermore,

the Sureties regularly conduct business activities in the state of Florida

sufficient so as not to offend the minimum contacts requirement and are, in

any event, individually registered with the State of Florida.

            II.   FACTUAL BACKGROUND

      8.    On or about August 12, 2016, the United States of America, acting

through the United States Coast Guard (the “USCG”), and Haskell, entered

into a written contract, contract no. HSCG50-16-J-PHN001 & HSCG50-16-R-

PHN001 (the “Contract”), by the terms of which and for consideration of

eighteen million nine hundred seventy-three thousand three hundred sixty

dollars ($18,973,360.00) Haskell agreed to perform certain construction

improvements related to the National Security Cutters Homeport at the USCG

Base of Honolulu (the “Project”). A true and correct copy of the award for the

Contract is attached hereto as Exhibit B.

                                  Page 4 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 5 of 12 PageID 5




      9.    In accordance with 40 U.S.C.A. § 3131, Haskell, as principal, and

the Sureties executed a standard government form of payment bond to the

United States, Travelers’ Bond No. 106363690 and Fidelity/Zurich Bond No.

PRF9217226 (the “Bond”), by the terms of which Haskell and Sureties bound

themselves jointly and severally, as to the penal sum, conditioned that if

Haskell shall promptly make payment to all persons supplying labor and

material in the prosecution of the work provided in the Contract, this

obligation would be void; otherwise, to remain in full force and effect. A true

and correct copy of the Bond is attached hereto as Exhibit C.

      10.   Subsequently, pursuant to the Contract, Haskell entered into the

Subcontract with AEC, wherein AEC agreed to a specified electrical scope of

work on the Project, the details of which are specified therein.

      11.   AEC mobilized to perform its scope of work on the Project on April

17, 2017, with an anticipated Project completion date of August 10, 2018.

                  A.    Haskell and/or the USCG failed to pay AEC for
                        the Faithful Performance of Extra Work.

      12.   When AEC compiled its price to perform its work on the Project, it

did so in full reliance upon the plans and specifications provided by Haskell

and based upon the understanding it would be able to prosecute its work on

the Project in a timely, efficient, and sequential manner, in accordance with


                                  Page 5 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 6 of 12 PageID 6




the Project schedule provided to AEC by Haskell.

      13.   However, once AEC began working on the Project, it became clear

that the Project was not fully and properly designed and that much of the plans

and specifications upon which AEC relied were defective.

      14.   AEC discovered many of these defects and timely notified Haskell

of the same, which Haskell then conveyed to its design professionals, and

which Haskell then issued corrections or revisions to the plans and

specifications for the Project.

      15.   Once such design was corrected or changed, Haskell directed AEC

to perform the additional and/or changed work.

      16.   Because of a failure to responsibly manage the Project, the

directions issued by Haskell were often themselves defective and/or interfered

with AEC’s performance of its work on the Project, leading to further changes

to AEC’s work and for which Haskell has not yet compensated AEC (“Unpaid

Changed Work”).

      17.   Haskell also directed AEC to perform other additional work that

fell outside of AEC’s scope specified under the Subcontract (“Extra-Contractual

Work”). Haskell has failed to compensate AEC for the Extra-Contractual Work

(collectively, Unpaid Changed Work and Extra-Contractual Work shall be

referred to herein as “Extra Work”).

                                  Page 6 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 7 of 12 PageID 7




      18.   AEC timely submitted change requests for additional contract

time and/or compensation related to the Extra Work, following the submission

of which Haskell directed AEC to perform the Extra Work without time and/or

compensation adjustments.

      19.   AEC timely notified Haskell that the Extra Work was unpaid, and

that AEC timely requested additional time and/or compensation for faithful

performance of the same. To wit, Haskell has refused to compensate AEC

despite its faithful performance of the Extra Work.

      20.   As of the date of this Complaint, the value of the completed Extra

Work for which Haskell has refused to pay AEC in the past ninety (90) days,

is valued at three hundred eighty-three thousand seven hundred ninety dollars

and eighteen cents ($383,790.18).

                  B.    Haskell and/or the USCG caused AEC to incur
                        delay and inefficiency costs, for which Haskell
                        and/or the USCG failed to compensate AEC.

      21.   In addition to the design issues that plagued the Project, Haskell

mismanaged the Project, compounded by Haskell’s heavy staff turnover.

Further, the USCG failed to rectify damages claims and direct performance of

curative work in a timely or efficient manner. In addition, the USCG and/or

Haskell caused schedule compression without effect, leading to completion

date extensions, which extended the Project to June 19, 2021—over two (2)

                                    Page 7 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 8 of 12 PageID 8




years beyond the original completion date (collectively, the “Impacts”).

      22.    The Impacts caused AEC to incur additional costs related to

delays, disruptions, and inefficiencies associated with the performance of its

scope under the Subcontract and the Extra Work (collectively, the “Delays and

Inefficiencies”).

      23.    As work on the Project continued to extend well beyond the

originally scheduled completion date of April 29, 2018, AEC diligently tracked

the costs incurred as caused by the Extra Work, Impacts, and Delays and

Inefficiencies and timely provided notices of impact to Haskell.

      24.    As of the date of the above-styled action, the costs of AEC’s Delays

and Inefficiencies, for which AEC has not yet been paid for the past ninety (90)

days, is approximately one million dollars ($1,000,000.00).

                    C.   Summary of Damages.

      25.    AEC’s damages remain unpaid despite repeat demands for

payment, total one million three hundred thousand eighty-three seven

hundred ninety dollars and eighteen cents ($1,383,790.18), and are

summarized as follows:

             a.     Three hundred eighty-three thousand seven hundred ninety

                    dollars and eighteen cents ($383,790.18) claimed for Extra

                    Work performed but not paid;

                                   Page 8 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 9 of 12 PageID 9




            b.     Delays and Inefficiencies, for which AEC has incurred costs

                   in the amount of approximately one million dollars

                   ($1,000,000.00);

            c.     Attorneys’ fees and costs incurred for this matter; and

            d.     Pre- and post-judgment interest, as appropriate.

                                      COUNT I:

            RECOVERY ON MILLER ACT PAYMENT BOND

      26.   AEC adopts and incorporates by reference Paragraphs one (1)

through twenty-five (25) above, inclusive, as if fully set forth herein.

      27.   Haskell has failed and neglected to pay AEC sums due in

accordance with the Subcontract in the approximate amount of one million

three hundred eighty-three thousand seven hundred ninety dollars and

eighteen cents ($1,383,790.18), plus costs, fees, and interest.

      28.   As a subcontractor in direct privity with the general contractor,

AEC has no legal obligation to serve a ninety-day preliminary notice pursuant

to 40 U.S.C § 3133(b)(1) and (2).

      29.   The last day of work for the Project was June 19, 2020 (the “LDW”).

The LDW neither involved warranty nor corrective work but instead involved

paid and approved work.

      30.   More than ninety (90) days have expired since AEC last performed

                                    Page 9 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 10 of 12 PageID 10




such work in connection with the above-mentioned Contract for which this

specific claim is made.

      31.   On or about October 22, 2020, AEC provided the Sureties with

notice of claim on the Bond (the “Notice”). A true and correct copy of the Notice

is attached hereto as Exhibit D.

      32.   AEC has complied with all rules and requirements of the Miller

Act for perfecting a right of action under the Bond.

      33.   AEC is entitled by law to recover interest on the above-stated

amounts due at the maximum legal pre-judgment interest rate from the date

the sums became due and owing to the date of judgment. AEC is also entitled

by law to recover interest at a maximum legal post-judgment interest rate from

and after the date of judgment until paid.

      34.   One (1) year has not elapsed from the date on which the last work

was performed by AEC for Haskell on the Project, and although due demand

has been made on Haskell and Sureties, no part of the $1,383,790.18, or any

interest on such sum, or any sums owed as stated above, has been paid to AEC.

      35.   Alternatively, AEC has provided services and furnished materials

to Haskell and such services and materials were received and accepted by

Haskell in its capacity as general contractor on the government construction

project made subject of this lawsuit. AEC expected payment for such services

                                   Page 10 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 11 of 12 PageID 11




and materials from Haskell and they were furnished under such circumstances

that Haskell knew or should have known AEC expected to be paid for such

services and materials. Payment for a just amount due for these services and

materials has not been received by AEC. Haskell will be unjustly enriched in

the amount to be claimed by AEC if Haskell is allowed to retain the benefit of

the services and materials without payment for their reasonable value.

      36.     Haskell was negligent toward AEC in that it failed to properly

administer and manage the Project; such failures being the proximate cause of

delays and extra work of which AEC has complained herein. AEC seeks

damages for such extra work and increased costs as a result of such negligence

by Haskell.

      37.     AEC has employed the undersigned attorneys to enforce payment

pursuant to the Subcontract and is entitled, pursuant to the terms of the

Subcontract, to recover from Sureties an amount as reasonable attorneys’ fees

and costs. See Exhibit A, Attachment A, Section 17(f) (“The prevailing party

in any such action shall be entitled to an award of all attorneys’ fees and costs”).

      38.     AEC has been damaged based on the above facts.

              III.   RELIEF SOUGHT

      WHEREFORE, the United States of America, f/u/b/o American Electric

Company, LLC, hereby requests judgment against Defendants Travelers

                                   Page 11 of 12
Case 3:21-cv-00614-MMH-JRK Document 1 Filed 06/18/21 Page 12 of 12 PageID 12




Casualty and Surety Co., Zurich American Insurance Company, and Fidelity

and Deposit Company of Maryland, jointly and severally as follows:

           a.    For all sums due, owed, and outstanding claimed herein,

                 with any additional amount(s) due subject to proof, together

                 with the maximum rate of legal prejudgment interest from

                 the date the sums became due and owing to the date of

                 judgment, and the maximum rate of legal post-judgment

                 interest from and after the date of judgment until paid;

           b.    For the costs of this action;

           c.    For reasonable attorneys’ fees incurred in prosecuting this

                 action; and

           d.    For such other and further relief as this Court deems just

                 and proper.

Dated: June 18, 2021.               Respectfully submitted,

                                     T(SFHPSZ4.BSUJO
                                    _______________________________
                                    Gregory S. Martin, Bar No. 0858404
                                    Local Rule 2.02(a) Lead Counsel
                                    Martin | Hild, P.A.
                                    555 Winderley Place, Ste. 415
                                    Maitland, Florida 32751
                                    Tel: (407) 660-4488
                                    Fax: (407) 660-4540
                                    gsm@martinhild.com


                                 Page 12 of 12
